 
 
I 
108th CONGRESS 2d Session 
H. R. 5330 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Matheson (for himself and Mr. Cannon) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize and direct the exchange of lands in Grand and Uintah Counties, Utah, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Utah Recreational Lands Exchange Act. 
2.Findings and purposes 
(a)FindingsCongress finds and declares that— 
(1)Areas surrounding the Colorado River in Grand County, Utah, Dinosaur National Monument in Uintah County, Utah, and the Book Cliffs area of Uintah County, Utah, contain nationally recognized scenic values, significant archaeological and historic resources, valuable wildlife habitat, and outstanding opportunities for public recreation that are enjoyed by hundreds of thousands of people annually. 
(2)In these areas, the State of Utah owns multiple parcels of lands granted by Congress to the State pursuant to the Utah Enabling Act of 1894 (chapter 138; 23 Stat. 107), to be held in trust for the benefit of the State’s public school system and other public institutions. The lands are largely scattered in checkerboard fashion amid the Federal lands comprising the remainder of the Colorado River corridor, Dinosaur National Monument and Book Cliffs areas. 
(3)These State trust lands were granted for the purpose of generating financial support for Utah's public schools through sale or development of natural resources, and the lands are held in trust under State and Federal law for the benefit of the public school system of the State and other beneficiary institutions. 
(4)State trust lands in the Colorado River corridor, Dinosaur National Monument, and Book Cliffs areas contain significant natural and recreational values, including portions of Westwater Canyon of the Colorado River, the nationally-recognized Kokopelli and Slickrock trails, several of the largest natural rock arches in the United States, multiple wilderness study areas and proposed wilderness areas, and viewsheds for Arches National Park and Dinosaur National Monument. 
(5)The large presence of State trust lands located within the Colorado River corridor, Dinosaur National Monument, and Book Cliffs areas make land and resource management in the areas more difficult, costly, and controversial for both the State of Utah and the United States. 
(6)Development of Utah State trust lands in these areas in accordance with the purpose for which the lands were granted could be incompatible with management of such areas for recreational, natural, and scenic values. 
(7)The United States owns lands and interests in lands elsewhere in Utah that can be transferred to the State of Utah in exchange without jeopardizing Federal management objectives or needs. 
(8)It is in the public interest to enact legislation authorizing an exchange of other federally owned lands in Utah for the Utah State trust lands located within the Colorado River corridor, Dinosaur National Monument and Book Cliffs areas, on terms fair to the State of Utah and the United States. 
(b)PurposeIt is the purpose of this Act to authorize, direct, facilitate and expedite the land exchange described herein in order to further the public interest by disposing of Federal lands with limited recreational and conservation values and acquiring in exchange therefore State trust lands with important recreational, scenic, and conservation values for permanent public management and use. 
3.DefinitionsIn this Act: 
(1)Offered landsThe term Offered Lands means the Utah State school trust lands described in section 4(b) to be conveyed to the United States under this Act. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Selected landsThe term Selected Lands means the public lands described in section 4(c) to be conveyed to the State under this Act. 
(4)StateThe term State means the State of Utah. 
4.Land exchange 
(a)ConditionThe exchange directed by this section shall be consummated if, not later than 30 days after the date of enactment of this Act, the State offers to transfer to the United States the Offered Lands. 
(b)Conveyance of offered lands by stateIn accordance with this Act, the State shall convey to the United States by State patent acceptable to the Secretary, subject to valid existing rights, all right, title, and interest of the State in and to the following Offered Lands: 
(1)Certain land comprising approximately ____ acres and located in the Colorado River corridor in Grand County, Utah, as generally depicted on a map entitled Utah Recreational Land Exchange Offered Lands, dated October 2004. 
(2)Certain land comprising approximately ____ acres and located in the vicinity of Dinosaur National Monument in Uintah County, Utah, also as generally depicted on the map entitled Utah Recreational Land Exchange Offered Lands, dated October 2004. 
(3)Certain land comprising approximately ____ acres and located in the Book Cliffs area of Uintah County, Utah, also as generally depicted on the map entitled Utah Recreational Land Exchange Offered Lands, dated October 2004. 
(c)Conveyance of selected land by the United StatesAt the time of receipt of title to the Offered Lands, the Secretary shall simultaneously convey to the State all right, title, and interest of the United States, subject to valid existing rights, in and to certain land comprising approximately ______ acres and located in Grand and Uintah Counties, Utah, as generally depicted on a map entitled Utah Recreational Land Exchange Selected Lands, dated October 2004. 
5.Exchange valuation, appraisals, and equalization 
(a)Equal value exchangeThe values of the Offered Lands and Selected Lands— 
(1)shall be approximately equal; or 
(2) if the values are not approximately equal, values shall be made approximately equal in accordance with subsection (e) or (f). 
(b)AppraisalsThe values of the Offered Lands and Selected Lands shall be determined by appraisals using comparable sales of surface and subsurface property and nationally recognized appraisal standards, including, to the extent appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions (1992), the Uniform Standards of Professional Appraisal Practice, and section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)) and its implementing regulations. The appraisals of the Offered Lands and the Selected Lands shall consider all otherwise comparable public and private sales without regard to whether such lands were acquired for conservation or preservation purposes, or the governmental or non-profit status of the entity making the acquisition. If value is attributed to minerals subject to lease under Federal mineral leasing laws, then such value shall be proportionately adjusted to reflect Federal mineral revenue sharing, upon the condition that the Utah School and Institutional Trust Lands Administration shall assume the revenue sharing obligation of the United States with respect to that land.  
(c)Appraisals; review by secretary and stateThe State shall contract for appraisals of the Offered Lands and the Selected Lands with an independent third-party appraiser or appraisers jointly selected from a list approved by both the State and the Secretary. The list shall be approved not later than 30 days after the State offers the Offered Lands in accordance with subsection (a). Completed appraisals shall be submitted to the Secretary and the State for review not later than 120 days after selection of the appraisers.  
(d)Resolution of disagreementThe Secretary and the State shall independently review and approve or disapprove appraisals submitted pursuant to subsection (c) not later than 90 days after receipt of such appraisals. If the Secretary and the State are unable to agree on the value of a parcel of land, the value may, by mutual agreement, be determined in accordance with the methods set forth in sections 206(d)(2) and 206(d)(4) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)(2), (4)). If, one year after the date of the enactment of this Act, the parties have not agreed upon the value of any parcel or parcels involved in the exchange, any appropriate United States District Court, including the United States District Court for the District of Utah, Central Division, shall have jurisdiction to hear, determine, and render judgment on the value of such lands. No action provided for in this subsection may be filed with the Court sooner than 1 year or later than 3 years after the date of the enactment of this Act. 
(e)Equalization if surplus of offered landsIn general if, after the completion of the appraisal and dispute resolution process set forth in subsections (b), (c), and (d), the final value of the Offered Lands exceeds the final value of the Selected Lands the Secretary shall delete Offered Lands from the exchange until the values are approximately equal. 
(f)Equalization if surplus of selected landIn general if, after the completion of the appraisal and dispute resolution process set forth in subsections (b), (c), and (d), the final value of the Selected Lands exceeds the final value of the Offered Lands—  
(1)the State and the Secretary may mutually agree to delete lands from the Selected Lands until the values are approximately equal; or  
(2) the State and the Secretary may mutually agree to add additional State trust lands to the Offered Lands, provided the additional lands have been previously appraised pursuant to an ongoing Federal acquisition process or program and the appraised value has been accepted by the Secretary. 
6.Miscellaneous provisions 
(a)Land status 
(1)Administration of lands acquired by united statesIn accordance with the provisions of section 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(c)), all lands acquired by the United States pursuant to this Act shall upon acceptance of title by the United States and without further action by the Secretary become part of and be managed as part of the administrative unit or area within which they are located. The payment of mineral revenues from the acquired lands shall be subject to the provisions of section 35 of the Mineral Leasing Act (30 U.S.C. 2191). 
(2)Withdrawal of selected landSubject to valid existing rights, the Federal lands described in subsection (c)(2) are hereby withdrawn from disposition under the public land laws and from location, entry, and patent under the mining laws of the United States, from the operation of the mineral leasing laws of the United States, from operation of the Geothermal Steam Act of 1970, and from the operation of the Act of July 31, 1947, commonly known as the Materials Act of 1947 (30 U.S.C. 601 and following). 
(b)Grazing permits 
(1)In generalOn all lands exchanged under this Act, the party acquiring title to such lands shall honor, for the remainder of the applicable term, all leases, permits, and contracts for the grazing of domestic livestock, and the related terms and conditions of user agreements on exchanged lands, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements. Upon expiration of any lease or permit, the holder shall be entitled to a preference right to renew such lease or permit to the extent provided by Federal or State law. Nothing in this Act shall prevent the State from canceling any grazing permit when the underlying land is sold, conveyed, transferred, or leased for nongrazing purposes by the State. 
(2)Base propertiesIn any instance where lands conveyed by the State under this Act are used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, such lands shall continue to qualify as base properties for the remaining term of the lease or permit and any renewal or extensions thereof. 
(c)Hazardous materialsThe Secretary and, as a condition of the exchange, the State shall make available for review and inspection all pertinent records relating to hazardous materials (if any) on the lands to be exchanged pursuant to this Act. The responsibility for costs of remedial action related to such materials shall be borne by those entities responsible under existing law.  
(d)TimingThe land exchange authorized under this Act shall be complete not later than 330 days after the date on which the State makes the Secretary an offer to exchange under section 4(a), unless the Secretary and the State agree to extend the date of the completion of the land exchange. 
(e)Provisions relating to federal landsThe enactment of this Act shall be construed as satisfying the provisions of section 206(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(a)) requiring that exchanges of lands be in the public interest. 
 
